Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2020 and 06/07/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimojou, et al (Pub. No. 2020/0045624 A1, hereinafter Shimojou), and further in view of Yao, et al (Pub. No. US 2020/0021487 A1, hereinafter Yao).

Claim 1 is an independent claim and Shimojou discloses a transport network slice subset management entity comprising:
	a memory configured to store instructions (NSSMF 80 is a device, para. [0029]; device includes memory, para. [0066]); and
a processor coupled to the memory and configured to execute the instructions (processor reads out code from storage to memory to execute various kinds of processing, para. [0070]) to:
		provide a network slice subset management function of a transport network (network slice sub-network management function, para. [0027]);
		communicate messages with a network slice management entity (NSSMF…transmits a slice sub-network generation response…to the NSMF, para. [0038]); and
		
Shimojou does not specifically dislose, but Yao teaches that the network slice subset management entity provides configuration information to entities of the transport network (NSSMF derives the requirements for the constituent NSSI and sends it to the second NSSMF, Table 5, Step 3 (O)).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Yao’s NSSMF functionality with Shimojou’s NSSMF functionality because it would have allowed for more flexibility in configuring network elements through enabling further functionality (Yao, para. [0004]).

As per claim 3, claim 1 is incorporated and Shimojou does not specifically disclose, but Yao teaches, wherein the processor is further configured to execute the instructions to: 
store information relating to network slice instances (first NSSMF receives constituent NSSI information from the second NSSMF, showing that NSSI information is stored, Table 5 – Step 3(O)); and 
(first NSSMF receives constituent NSSI information from the second NSSMF, Table 5 – Step 3(O)).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Yao’s NSSMF functionality with Shimojou’s NSSMF functionality because it would have allowed for more flexibility in configuring network elements through enabling further functionality (Yao, para. [0004]).

As per claim 4, claim 1 is incorporated and Shimojou further discloses further comprising a storage device configured to store information about at least one of the following properties of the transport network: a capability, a topology, a security policy, or a performance parameter (slice management table maintained in retention unit with NSI-ID information (topology as claimed), para. [0033]).  

Claim 5 is an independent claim and Shimojou discloses a method implemented by a transport network slice subset management entity and comprising: 
receiving, from a request originator, a message comprising a request relating to a network slice subset instance (request for generating a slice sub-network to the selected NSSMF, para. [0038]); 
updating a network slice database of a transport network according to the request (slice management table is updated as a result of generation request, para. [0038]); and 
configuring an entity of the transport network according to the request (NSSMF generates a slice sub-network for a service related to the request for starting a service, para. [0038]).  

As per claim 6, claim 5 is incorporated and Shimojou further discloses wherein the request is a create request relating to a network subset slice and wherein the method further comprises: 
(SST parameters considered before NSSMF generates a slice sub-network  for a service related to the request and before slice management table is updated, para. [0037], [0038]); and 
adding the type or the quantity to the network slice database (slice management table is updated using the SST, para. [0038]).  

As per claim 7, claim 5 is incorporated and Shimojou further discloses wherein the request is for allocation or deallocation of resources (allocating slices for services having various request conditions, para. [0002]; request for service, para. [0038]), and wherein the method further comprises: 
storing the resources in a transport network network slice database (TN-NSDB) (update slice management table with information of the NSI-ID, the SST, and SD included in the slice instance update notification, para. [0033], [0038]); and 
updating the resources according to the request (service for generated slice instance is started based on SST and SD parameters, para. [0037]).  

As per claim 9, claim 5 is incorporated and Shimojou further discloses wherein the request is a configure request relating to a network subset slice (request for starting a service for a generated slice, para. [0037]), and wherein the method further comprises configuring resources or functions of the transport network based on the information stored in the network slice database and in response to the request (parameters such as SST and SD in request used for satisfying request, para. [0037]; generate a slice sub-network for a service related to the request for starting a service…SST and SD parameters used to update slice management table, para. [0038]).  

claim 10, claim 5 is incorporated and Shimojou teaches wherein the request is a modification request relating to a network subset slice (change occurs in the NSI related to a slice, para. [0039]); and wherein the method further comprises:
configuring resources or functions of the transport network according to the request (change occurs in the NSI related to the slice, para. [0039]); and
further updating the network slice database with information of the resources (slice management table is updated based on change occurring in the NSI related to a slice, para. [0039]).  

Shimojou does not specifically disclose, but Yao teaches that the modification is a done through a request (modifyNSSI request for changing NSSIs, para. [0059]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Yao’s NSSMF functionality with Shimojou’s NSSMF functionality because it would have allowed for more flexibility in configuring network elements through enabling further functionality (Yao, para. [0004]).

As per claim 11, claim 5 is incorporated and Shimojou further discloses further comprising sending to the request originator, an information message comprising at least one of performance measurement information, topology change information, or fault information with respect to a particular identification of one of a network slice instance, the network slice subset instance (NSSMF transmits a slice sub-network generation response indicating that a slice sub-network for a service related to a request has been generated normally (topology change information as claimed) to the NSMF, para. [0038]; NSMF transmits request for generating a slice sub-network to the NSSMF, para. [0038]), a tenant, a part of a network slice subset instance lifecycle management process, or an acquisition of a network exposure.

claim 18, claim 4 is incorporated and Shimojou further discloses wherein the topology comprises at least one of a link, a node (slice management table maintained in retention unit with NSI-ID information related to slices, para. [0033]), an interface, a network, or a value added service function.  

As per claim 19, claim 1 is incorporated and Shimojou does not specifically disclose, but Yao teaches, wherein the configuration information comprises slice configuration information (NSSMF derives the requirements (slice configuration information as claimed) for the constituent NSSI and sends it to the second NSSMF, Table 5, Step 3 (O)).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Yao’s NSSMF functionality with Shimojou’s NSSMF functionality because it would have allowed for more flexibility in configuring network elements through enabling further functionality (Yao, para. [0004]).

As per claim 20, claim 1 is incorporated and Shimojou does not specifically disclose, but Yao teaches, wherein the configuration information comprises life-cycle management information (NSSMF derives the requirements for the constituent NSSI (life-cycle management information as claimed) and sends it to the second NSSMF, Table 5, Step 3 (O)).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Yao’s NSSMF functionality with Shimojou’s NSSMF functionality because it would have allowed for more flexibility in configuring network elements through enabling further functionality (Yao, para. [0004]).


Claims 2, 8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimojou and Yao as applied above, and further in view of NPL ("3GPP TR 28.801", January 2018, 3rd Generation Partnership Project, V15.1.0, pgs. 1-75, hereinafter 3GPP).

As per claim 2, claim 1 is incorporated and Shimojou and Yao do not specifically disclose, but 3GPP teaches, wherein the configuration information comprises capabilities exposure information of the transport network to the network slice management entity (obtain information about the capabilities of the transport network parts from the appropriate management system that handles the TN part related to the slice, section 6.2.5; the NSSMF separates certain management functionalities in NSSMF according to the slice subnet requirements as a set of exposed slice subnet specific management functions and access is provided to the network slice subnet customer, see section 7.9.1.4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate 3GPP’s NSSMF functionality with Shimojou and Yao’s NSSMF functionality because it would have allowed for a more flexible overall system through enabling further known functionalities in the NSSMF.

As per claim 8, claim 5 is incorporated and Shimojou and Yao do not specifically disclose, but 3GPP teaches wherein the request is an information request requesting at least one of the following types of information: topology information, performance information, functions information, security information, or policy information (request to NSSMF to provide performance management data of an NSSI, see section 5.2.3.1.2), and wherein the method further comprises: 
determining the information (the data is collected for and provided to the NSSMF by the constituents of the NSSI…the performance data is collected by the NSSMF, see section 5.2.3.1.2); and 
(the NSSMF can provide the requested performance data to the NSMF, see section 5.2.3.1.3).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate 3GPP’s NSSMF functionality with Shimojou and Yao’s NSSMF functionality because it would have allowed for a more flexible overall system through enabling further known functionalities in the NSSMF.

Claim 14 is an independent claim and Shimojou discloses a network management system comprising: 
a transport network slice subset management entity is configured to: 
communicate messages with a network slice management entity (NSSMF…transmits a slice sub-network generation response…to the NSMF, para. [0038]); and 
the network slice management entity comprising: 
a database configured to store and provide network management information based on capabilities of the transport network (slice management table with slice information including slice service types, para. [0033]), and a processor coupled to the database (each of the devices may be physically constituted as a computer device including a processor, para. [0066]; devices connected via network, see FIG. 1) and configured to: 
communicate the messages with the transport network slice subset management entity (communications between NSMF and NSSMF, para. [0038]). 
Shimojou does not specifically disclose, but Yao teaches, the network slice subset management entity to provide configuration information to entities of a transport network (NSSMF derives the requirements for the constituent NSSI and sends it to the second NSSMF, Table 5, Step 3 (O)).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Yao’s NSSMF functionality with 
	Shimojou and Yao do not specifically disclose, but 3GPP teaches, that the network slice management entity retrieves capabilities information from the messages (NSMF requires the modification of an NSSI…the change of the capability in the NSI is within the existing network slice definitions…NSSMF receives and analyses the modification request from the NSMF and determines which of the constituents needs to be modified, see section 5.2.1.6.1-6.2.1.6.2).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate 3GPP’s NSSMF functionality with Shimojou and Yao’s NSSMF functionality because it would have allowed for a more flexible overall system through enabling further known functionalities in the NSSMF.

As per claim 15, claim 14 is incorporated and Shimojou further discloses wherein the transport network slice subset management entity is further configured to receive, from a request originator, a message comprising a request relating to a network slice subset instance (request for generating a slice sub-network to the selected NSSMF from NSMF, para. [0038]).  

As per claim 16, claim 15 is incorporated and Shimojou further discloses wherein the transport network slice subset management entity is further configured to update a network slice database of the transport network according to the request (slice management table is updated as a result of generation request, para. [0038]).  

As per claim 17, claim 16 is incorporated and Shimojou further discloses wherein the transport network slice subset management entity is further configured to configure an entity of the transport network (NSSMF generates a slice sub-network for a service related to the request for starting a service, para. [0038]).  


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimojou, and further in view of 3GPP.

Claim 12 is an independent claim and Shimojou discloses a network slice management entity comprising: 
a database configured to store and provide network management information based on capabilities of a transport network (slice management table with slice information including slice service types, para. [0033]); and 
a processor coupled to the database (each of the devices may be physically constituted as a computer device including a processor, para. [0066]; devices connected via network, see FIG. 1) and configured to: provide a network slice management function (NSMF determines whether or not to generate a slice when a request for starting a service is received, para. [0038]).
Shimojou does not specifically disclose, but 3GPP teaches, a network slice management entity to retrieve capabilities information from messages from a transport network slice subset management entity (NSSMF provides the requested performance data (i.e. capabilities information as claimed) to the NSMF, see section 5.2.3.1.3).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate 3GPP’s NSSMF functionality with Shimojou’s NSMF functionality because it would have allowed for a more flexible overall system through enabling further known functionalities in the NSMF.

As per claim 13, claim 12 is incorporated and Shimojou further discloses further comprising a network slice instance database configured to store and provide information for network slice instances (slice management table with slice information including slice service types, para. [0033]).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Pub. No. US 2019/0150017 A1 – generally teaches measurement job creation and performance data reporting for networks including network slicing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JONATHAN A BUI/Primary Examiner, Art Unit 2448